United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST LOS ANGELES MEDICAL CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1085
Issued: September 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 3, 2013 appellant, through his attorney, filed a timely appeal of February 20
and 27, 2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a
recurrence of disability on or after March 27, 2012 due to his accepted employment injury; and
(2) whether appellant sustained left shoulder, hip, low back or cervical spine conditions as a
result of his March 22, 2012 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 27, 2012 appellant then a 57-year-old nursing assistant, filed a traumatic injury
claim alleging that on March 22, 2012 he tripped and fell over a wheelchair footrest injuring his
right shoulder and hip. He stopped work on that date. On March 27, 2012 Dr. Mark Chong
Chin, a Board-certified family practitioner, examined appellant due to a fall on the job. He
diagnosed low back pain, impingement syndrome of the shoulder and stated that the cause of the
injury was a fall. Appellant submitted a March 27, 2012 note from Dr. Chin indicating that
appellant was totally disabled from March 27 through May 6, 2012.
In a note dated April 4, 2012, Dr. Scott W. Sproles, a Board-certified family practitioner,
diagnosed strain of the lumbar region and low back pain. He stated that appellant had workers’
compensation injuries and personal injuries.
On April 11, 2012 Dr. John Carmel Norton, a physician Board-certified in physical
medicine, noted appellant’s history of tripping and falling over a patient’s wheelchair footrest
injuring his right shoulder. Appellant stated that he had an old left shoulder injury from 2000.
He stated that in 2000 the employing establishment was under renovation and his right foot went
into a hole in the floor and caused pain in his left shoulder. Dr. Norton diagnosed low back pain,
shoulder impingement syndrome. He noted that appellant’s 2000 injury was not accepted.
Dr. Norton released appellant to return to modified work on April 11, 2012. He stated that
appellant became agitated and angry when he was informed that he would be returned to lightduty work. Dr. Norton called the security team.
On April 12, 2012 appellant’s treatment facility telephoned OWCP and stated that he
became threatening when he was released to return to work. Kaiser Permanente refused
appellant further treatment. The employing establishment offered him a temporary limited-duty
position on April 12, 2012 effective April 16, 2012.
In a note dated April 26, 2012, Dr. John Jairo Londono, a Board-certified internist,
diagnosed back pain and stated that appellant was totally disabled from April 26 through
May 16, 2012.
Appellant filed a claim for a recurrence of disability on May 13, 2012 alleging that on
March 27, 2012 he sustained a recurrence of his May 2000 employment injury. On May 23,
2012 Dr. Londono diagnosed low back pain and stated that appellant was totally disabled from
April 26 through May 3, 2012 but could return to full duty on May 4, 2012.
On July 6, 2012 OWCP accepted appellant’s claim for traumatic injury on March 22,
2012 for the condition of temporary aggravation of impingement syndrome of the right shoulder.
In a separate letter dated July 6, 2012, OWCP requested that appellant submit additional
factual and medical evidence in support of his claim for back pain. On August 7, 2012
Dr. Anne E. Mastasi, a physician Board-certified in physical medicine and rehabilitation, noted
that appellant alleged that he injured his left shoulder and low back in 2000 when the employing
establishment was being remodeled. Appellant stepped with his right foot into a hole in the floor
and reached out with his left hand for support. He stated that his right low back and left shoulder

2

had been painful since this incident. Appellant’s left shoulder magnetic resonance imaging
(MRI) scan on August 6, 2012 demonstrated moderate acromioclavicular osteoarthritis with no
rotator cuff tear. His lumbar spine MRI scan demonstrated chronic degenerative changes.
By decision dated August 23, 2012, OWCP denied appellant’s claim for recurrence of
disability. It noted that he had not submitted the necessary factual information to establish his
claim. On September 5, 2012 counsel requested an oral hearing before an OWCP hearing
representative regarding the August 23, 2012 decision.
In a decision dated August 31, 2012, OWCP denied appellant’s claim for the additional
conditions of left shoulder, hip, low back and cervical injuries. On September 11, 2012 counsel
requested an oral hearing regarding the August 31, 2012 decision.
Appellant submitted medical records beginning in 2002 addressing his left shoulder
condition. On September 4, 2003 he sought treatment for his right shoulder due to an increased
patient load. Appellant reported low back pain on September 6, 2005.
On December 10, 2012 appellant testified at the oral hearing regarding his August 31,
2012 denial. He noted that he had returned to work. Appellant stated that he was in pain from
his first fall in 2000 which was denied. He noted that he had a private personal injury claim for
injury to his cervical spine in 2009. Appellant underwent cervical surgery and returned to work
in January 2012.
In a second oral hearing on December 13, 2012, counsel appeared regarding the
recurrence claim and requested that the hearing representative hold his decision until a final
decision was issued in the expansion claim.
In a decision dated February 20, 2013, the hearing representative addressed the issue of
whether appellant sustained injury to his left shoulder, hip, low back or cervical spine as a result
of his March 22, 2012 employment injury. He determined that appellant failed to submit the
necessary medical evidence to establish the additional conditions alleged. The hearing
representative noted that appellant had shoulder and cervical conditions as early as 2003 and
experienced low back pain in 2005.
By decision dated February 27, 2013, the hearing representative found that there was no
rationalized medical evidence to support appellant’s claim that his disability on or after May 13,
2012 was due to his March 22, 2012 employment injury.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an

3

assignment are altered so that they exceed his or her established physical limitations.2 Appellant
has the burden of establishing by the weight of the substantial, reliable and probative evidence, a
causal relationship between his recurrence of disability commencing April 2012 and his accepted
employment injury.3 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.4
ANALYSIS -- ISSUE 1
OWCP accepted that appellant’s March 22, 2012 employment incident resulted in the
condition of temporary aggravation of impingement syndrome of the right shoulder. Appellant
filed a recurrence of disability on May 13, 2012 alleging that on March 27, 2012 he sustained a
recurrence of his May 2000 employment injury.
The record currently before the Board does not support that appellant’s alleged
employment injury in May 2000 was accepted for any condition. At his oral hearing, appellant
stated that his claim for an injury in 2000 was denied. As OWCP has not accepted an
employment-related incident or injury in 2000, he cannot establish an employment-related
recurrence of disability due to the alleged employment incident in May 2000.
To the extent that appellant is alleging that his March 22, 2012 employment injury
resulted in a recurrence of disability on or after March 27, 2012, the Board finds that appellant
has not submitted the necessary medical opinion evidence. Appellant has submitted medical
evidence from a variety of physicians. Dr. Sproles completed a report on April 4, 2012 and
diagnosed lumbar strain. He did not attribute this condition to appellant’s accepted 2012
employment injury noting that appellant had workers’ compensation injuries and personal
injuries. As this report does not provide a clear opinion on the causal relationship between
appellant’s diagnosed condition and his accepted employment injury, it cannot meet appellant’s
burden of proof.
Dr. Norton completed a report on April 11, 2012 and diagnosed low back pain as well as
shoulder impingement syndrome. He noted that appellant’s 2000 injury was not accepted.
Dr. Norton released appellant to return to work. This report does not offer the necessary medical
opinion that appellant’s shoulder impingement syndrome rendered him totally disabled after
April 11, 2012 and is insufficient to establish a recurrence of disability as he had not yet returned
to work following his March 2012 employment injury.
Dr. Londono diagnosed back pain and stated that appellant was totally disabled from
April 26 through May 16, 2012. The Board has held that the mere diagnosis of “pain” does not
constitute the basis for payment of compensation.5 Furthermore, OWCP did not accept a back
2

20 C.F.R. § 10.5(x).

3

Dominic M. Descaled, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-9 (1982).

4

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

Robert Broome, 55 ECAB 339 (2004).

4

condition as resulting from appellant’s March 2012 employment injury. As Dr. Londono did not
provide a clear diagnosis and did not attribute appellant’s disability to his March 2012
employment injury, this report does not establish a recurrence of disability.
Dr. Mastasi described appellant’s alleged employment injury in 2000 and noted that
appellant reported pain in his right low back and left shoulder since this incident. As previously
noted, OWCP has not accepted that appellant sustained an employment injury in 2000. As
appellant does not have an employment-related condition arising in 2000, he cannot establish a
recurrence of disability due to such a condition.
The Board finds that appellant has not established a recurrence of disability due to his
March 22, 2012 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA6 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.7 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.8
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”9 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place and in the manner alleged.10 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the

6

5 U.S.C. §§ 8101-8193.

7

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

8

Victor J. Woodhams, 41 ECAB 345 (1989).

9

20 C.F.R. § 10.5(ee).

10

John J. Carlone, 41 ECAB 354 (1989).

5

employment incident caused a personal injury.11 A medical report is of limited probative value
on a given medical question if it is unsupported by medical rationale.12 Medical rationale
includes a physician’s detailed and well-reasoned opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
activity. The opinion of the physician must be based on a complete factual and medical
background of the claim, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
specific employment activity or factors identified by the claimant.13
ANALYSIS -- ISSUE 2
In addition to the accepted condition of aggravation of right shoulder impingement
syndrome, appellant has alleged that his March 22, 2012 employment injury resulted in left
shoulder, hip, low back and cervical spine conditions.
OWCP accepted appellant’s right shoulder impingement syndrome based on the
March 27, 2012 report from Dr. Chin who provided a history of a fall on the job, examined
appellant and diagnosed low back pain, impingement syndrome of the shoulder and stated that
cause of the injury was a fall. As previously noted, back pain is not a diagnosed condition.
OWCP properly accepted only the diagnosed condition of aggravation of impingement syndrome
of the right shoulder.
The remainder of the medical reports in the record does not provide an accurate history of
injury, either mentioning the alleged employment incident in 2000 or failing to provide an
accurate history of work injury. Appellant has submitted no detailed medical opinion evidence
explaining how his March 22, 2012 employment-related fall caused or contributed to a hip, left
shoulder, cervical or lumbar condition. Without medical evidence diagnosing specific
conditions, describing the fall over the footrest of the wheelchair in 2012 and explaining how this
employment injury resulted in any additional conditions, appellant has failed to meet his burden
of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical evidence to
establish a recurrence of disability due to his March 22, 2012 employment injury. The Board
further finds that appellant has not submitted the necessary detailed and rationalized medical

11

J.Z., 58 ECAB 529 (2007).

12

T.F., 58 ECAB 128 (2006).

13

A.D., 58 ECAB 149 (2006).

6

evidence to establish that any additional condition resulted from his March 22, 2012 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT decisions of the Office of Workers’ Compensation
Programs dated February 27 and 20, 2013 are affirmed.
Issued: September 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

